Case 1:19-cv-00295-CHS Document 34 Filed 06/11/20 Page 1 of 6 PageID #: 169
 X                                                           Via Certified Mail
 Return Receipt
                                                     06/01/2020




 June 11, 2020                         /s/Brian R. Bibb, BPR No. 031024


                                           Brian R. Bibb, Attorney

                                      Watson, Roach, Batson & Lauderback
                                   1500 Riverview Tower, 900 South Gay Street
                                            Knoxville, TN 37901




Case 1:19-cv-00295-CHS Document 34 Filed 06/11/20 Page 2 of 6 PageID #: 170
Case 1:19-cv-00295-CHS Document 34 Filed 06/11/20 Page 3 of 6 PageID #: 171
Case 1:19-cv-00295-CHS Document 34 Filed 06/11/20 Page 4 of 6 PageID #: 172
  ENDER: COMPLETE THIS SECTION
• Complete Items 1, 2, and 3.
• Print your name and address on the reverse
  so that we can return the card to you.
• Attach this card to the back of the mailpiece,
  or on the front if space permits.
1. Article Addressed to:                                                         D. Is delivery address different from item 1?            D   Yes
                                                                                                                                          g°No
<!.uJri5 Bowe                                                                       If YES, enter delivery address below:


707 Geor3 ,a...,Ave.-' #301
~/)a-ftanoo9c;i. 1 f,J 31L/O~
                                                                                  3. Service Type                               D Priority Mail Express®
                                                                                  D Adult Signature                             D Registered Mail™
      111111111 HII IIIIIII II IIIIIII I 1111111111111111                              ult S1gnatu113 Restricted Delivery       D Registered Mail Restricted
                                                                                      ertlfied Mail®                          . _Jlellvery
            9590 9402 4962 9063 7012 89                                             Certified Mail Restricted Delivery        ~ ~eturn Receipt for
                                                                                  D Collect on Delivery                           Merchandise
-2-.-A-rt-ic-le_N_u_m_b_e_r-(Ti-ra-n-sti-e,-t.-,o-m_s_e_rv-ic_e_l_ab_e_O_ _ _ _--lo Collect on Delivery Restricted Delivery     D Signature Confirmation™
                                                                                    Insured Mail                                D Signature Confirmation
7 0 16 2 0 7 0 DOOO 8 5 9 5 3 7 4 4                                                 Insured Mail Restricted Delivery              Restricted Delivery
                                                                                    (over$500)
PS Form      3811, July 2015 PSN 7530-02-000-9053                                                                             Domestic Return Receipt




                                                               Case 1:19-cv-00295-CHS Document 34 Filed 06/11/20 Page 5 of 6 PageID #: 173
                                                                                     II I
                                                   USPS TRACKING#
                                                                                                             First-Class Mail
                                                                                                             Postage & Fees Paid
                                                                                                             USPS

                                            111111 111              1111                                     Permit No. G-10


                                          9590 9402 4962 9063 7012 89
                                        United States     • Sender: Please print your name, address, and ZIP+4® in this box•
                                        Postal Service
                                                                      W\TSON, ROACH, BATSON &1AUDEReAC~ P.LC.
                                                                    .                P. 0. Box 131
                                                                             Knoxw~. Tennessee 37901-0131
                                                           Affn : 'Br /a_n 73/hh




Case 1:19-cv-00295-CHS Document 34 Filed 06/11/20 Page 6 of 6 PageID #: 174
